Public Utilities Commission, Nos. 99-1212-EL-ETP, 99-1213-EL-ATA and 99-1214-EL-AAM. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon consideration of appellee’s motion to vacate this court’s entry of November 3, 2000; the motion for leave to intervene as appellee by FirstEnergy Corp.; and FirstEnergy Corp.’s motion to vacate this court’s entry of November 3, 2000,
IT IS ORDERED by the court that the motion for leave to intervene be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the motions to vacate this court’s entry of November 3, 2000, be, and hereby are, granted.
Pfeifer, J., dissents.
Cook, J., not participating.